Citation Nr: 0719799	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-26 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  A February 2004 rating 
decision granted service connection for PTSD and assigned a 
30 percent disability evaluation, effective the date of the 
veteran's original claim.  An October 2006 rating decision 
increased the disability rating for PTSD to 70 percent, 
effective the date of the veteran's original claim.

In April 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Roanoke, 
Virginia.  A transcript of that hearing has been associated 
with the claims file.  

This case was remanded by the Board in January 2006.  
Substantial compliance having been completed, the case has 
been returned to the Board.


FINDING OF FACT

The veteran's PTSD is currently primarily manifested by 
intrusive recollections, nightmares, insomnia, flashbacks, 
exposure distress, panic attacks, agoraphobia, avoidance 
behaviors, social anxiety, estrangement and alienation, 
irritability, paranoia, angry outbursts, impaired 
concentration, hypervigilance, and an exaggerated startle 
response.  At no time during the appeal has there been a 
demonstration of total occupational and social impairment 
with gross impairment in thought, persistent delusions or 
hallucinations or grossly inappropriate behavior.  Complete 
disorientation as to memory or relatives has not been shown.





CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a November 2003 letter, which was issued before initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for 
service connection.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

This appeal stems from the original grant of service 
connection, in February 2004, and the November 2003 
notification letter did not include any information 
pertaining to the evidence necessary to substantiate a claim 
for a higher rating.  However, the February 2004 rating 
decision itself contained an explanation of the medical 
evidence relied upon for the assignment of the 30 percent 
rating (the veteran was later awarded a 70 percent evaluation 
effective the date of his original claim), and the 
application of the medical findings to the relevant legal 
authority.  The June 2004 statement of the case included the 
text of 38 C.F.R. § 3.159, which delineates the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  In addition, citation to and an 
explanation of the application of the potentially relevant 
regulations was provided, including 38 C.F.R. § 4.130, DC 
9411, which pertains to rating PTSD.  The veteran was also 
given information pertaining to his claim in an April 2005 
personal hearing, a January 2006 Board remand, a November 
2006 supplemental statement of the case, and other various 
correspondences from VA; including a March 2006 notification 
letter explaining what evidence was needed to substantiate a 
claim for a higher rating.  Thus, he was aware of exactly 
what the medical evidence needed to show to warrant a higher 
rating.    

Despite the absence of a formal VCAA letter discussing all 
elements of the claim, the notifications contained in the 
notification letters, the rating decision, the statement of 
the case, the supplemental statement of the case, the Board 
hearing, and the Board remand have been sufficient to notify 
the veteran of the evidence necessary to substantiate his 
claim, of his and VA's respective obligations to obtain 
specified different types of evidence, and that he should 
provide copies of any relevant evidence in his possession. 
 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  For the 
same reasons, there was no prejudice resulting from the 
failure to provide 38 U.S.C.A. § 5103(a) notice as to the 
higher rating issue prior to the grant of service connection 
and assignment of an initial rating.  The use of the 
statement of the case as part notice is okay in view of the 
subsequent review as evidenced by the October 2006 rating 
decision and the November 2006 supplemental statement of the 
case.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The veteran is appealing the degree of disability, 
demonstrating that he has actual knowledge of this element.  
The veteran was awarded the earliest effective date possible 
for his claim; therefore, that issue is moot.  See 
38 U.S.C.A. § 5110(a) (effective date of original claim shall 
not be earlier than date of claim).  As there will be no 
further increase as a result of this decision, further 
information about effective dates is not needed.  
Furthermore, it is noted that the veteran was given notice as 
to degrees of disability and effective dates in a June 2006 
letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records, hearing transcripts, letters from friends of the 
veteran, service personnel records, and service medical 
records.  VA examinations were provided in connection with 
this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

At an April 2005 personal hearing before the undersigned 
Veterans Law Judge, the veteran testified that his PTSD 
symptoms have worsened after the terrorist attacks of 9-11 
and the current Iraq war.  He stated that he has trouble 
sleeping, nightmares, and flashbacks.  He testified that he 
does not have a lot of friends and does not like going places 
outside of his "home base."  He also stated that he has a 
quick temper and is concerned about the security of his 
family.  At the time of the hearing, the veteran had been 
married for 34 years.  He reportedly frequently checks to see 
that windows and doors are locked.  This behavior has caused 
some problems between him and his children.  The veteran also 
testified that he is not a member of any social groups, 
partly because he does not want to talk about his experiences 
in Vietnam.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of an initial rating following an 
initial award of service connection for PTSD, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, separate ratings may 
be assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  Id.  This practice 
is known as "staged" ratings.  

The veteran's service-connected PTSD is evaluated under DC 
9411.  The regulations establish a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, DC 9411, the criteria and 
evaluations are as follows, in relevant parts:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation or own name - 100 percent.

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the veteran 
warrants an evaluation in excess of 70 percent for PTSD.  In 
determining that no more than a 70 percent evaluation is 
warranted, the Board has considered all of the veteran's 
symptomatology, and not just those listed under the 
100 percent evaluation for PTSD.  See Mauerhan, supra.  
According to the medical evidence of record, the veteran's 
PTSD is currently primarily manifested by intrusive 
recollections, nightmares, insomnia, flashbacks, exposure 
distress, panic attacks, agoraphobia, avoidance behaviors, 
social anxiety, estrangement and alienation, irritability, 
paranoia, angry outbursts, impaired concentration, 
hypervigilance, and an exaggerated startle response.  The 
veteran's symptoms are severe; however, the medical evidence 
does not show total occupational and social impairment.  

The veteran has been assigned Global Assessment of 
Functioning (GAF) scores by various medical professionals 
ranging from 45 to 60.  Although the GAF score does not fit 
neatly into the rating criteria, it is evidence, which the 
Court has noted the importance of in evaluating mental 
disorders.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical manual of Mental Disorders 46-47 (4th ed. 1994).  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes).  The 
determination that the veteran warrants no more than a 
70 percent evaluation is supported by the assignment of GAF 
scores ranging from 45 to 60, as these scores reflect serious 
symptoms but not total impairment of social and occupational 
functioning.  

The Board will not assume that the examiners meant that the 
veteran exhibited every symptom listed under the various 
scores.  As such, the Board gives more weight to the 
examiner's findings that are specific to the veteran.  The 
Board is not discounting the value of the assigned GAF 
scores; it is simply using the specific and general findings 
to create a medical picture of the veteran.  Weighing the 
evidence is inherent in evaluating a disability such as PTSD, 
and the Board will rely more on medical findings that 
examiners have directly attributed to the veteran rather than 
place more emphasis on the Board's interpretation of why a 
certain examiner assigned a certain GAF score to the veteran.

The majority of the medical evidence before the Board 
consists of outpatient treatment records from the VA Medical 
Center in Mountain Home, Tennessee (treatment records).  The 
veteran was also given VA psychiatric examinations in January 
2004 and July 2006.  The July 2006 VA examiner noted that the 
"continued deterioration of [the veteran's] service-
connected condition and its accompanying social and 
occupational dysfunction is evident when compared to the 
previous ratings exam and his treatment notes on record."  
Given that the Board is determining whether the veteran 
warrants an evaluation in excess of 70 percent, the Board 
will focus more on the July 2006 examination report as that 
report records the veteran's symptoms at their worst 
throughout the relevant period.  

At the veteran's July 2006 VA examination, it was reported 
that his speech was fluent and articulate, that he spoke in 
an appropriate rate and tone, and that his relationship to 
the examiner was one of "cooperative rapport."  The 
examiner reported that the veteran's thought processes 
appeared to be goal directed, logical and coherent, and that 
the veteran's insight into his current situation was 
apparent.  The veteran told the July 2006 VA examiner that he 
did not trust anyone and the examiner reported that "[t]he 
veteran does manifest chronic paranoid ideation, which is 
reflected in his intense hypervigilance symptoms."  The 
examiner also explained that the veteran has been able to 
"reduce his chronic paranoia by restructuring his life in 
such a way as he never leaves his property."  Treatment 
records from the VAMC are negative for reports of delusions, 
or hallucinations; in fact, many reports specifically note no 
auditory or visual hallucinations.  At the July 2006 VA 
examination the veteran denied any hallucination, and the 
examiner reported that "[n]o ideas of reference were 
elicited during the encounter."  These reported findings are 
evidence against a finding that the veteran has persistent 
delusions or hallucinations, or gross impairment in thought 
processes or communication.

The veteran has not demonstrated grossly inappropriate 
behavior.  The July 2006 VA examiner noted that the veteran 
had no distracting tics or mannerisms other than constantly 
wringing his hands.  The examiner did report that the veteran 
had avoidant eye contact and was constantly tying and untying 
rubber bands that he picked up off the examiner's desk; 
however, the Board does not associate these behaviors with 
grossly inappropriate behaviors.  The record shows that the 
veteran has the ability to perform activities of daily 
living.  For example, treatment records from December 2003 
report appropriate grooming, treatment records from August 
2005 state that the veteran was casually but neatly dressed, 
and the July 2006 VA examiner reported that the veteran was 
dressed appropriately, and to season, and that his grooming 
and hygiene were intact.  The July 2006 VA examiner also 
reported that at the examination the veteran was oriented to 
person, place, time and situation; treatment records show 
similar findings.

In August 2005, the veteran reported that he had suicidal and 
homicidal ideation, but no plans.  Prior to that, the veteran 
had consistently reported no suicidal or homicidal ideation.  
The veteran again reported suicidal ideation in October 2005, 
and in November 2005 the veteran reported passive suicidal 
ideation, but no intent or plan.  Since that time, the 
veteran has not reported any suicidal ideation or homicidal 
ideation.  In fact, the veteran has denied these symptoms.  
For example, a May 2006 treatment record shows that at that 
time, the veteran denied suicidal and homicidal ideation, and 
also auditory and visual hallucinations.  The July 2006 VA 
examiner reported that the veteran denied any homicidal or 
suicidal ideations at the time of the exam.  The examiner 
explained that the veteran admitted to having past problems 
with passive chronic suicidal ideation, but that treatment in 
the PTSD program and individualized psychotherapy treatments 
had helped to reduce his depressive symptoms and have put his 
passive suicidal ideations into remission.  The medical 
evidence certainly does not support a finding that the 
veteran is a persistent danger of hurting himself or others.  

There is no indication in the record that the veteran 
manifests any memory impairment on par with that contemplated 
in the 100 percent evaluation (i.e. - memory loss for names 
of close relatives, own occupation or own name).  The July 
2006 VA examiner reported that the veteran's remote memory 
was intact and that his short term recall was impaired 
because he only recalled two items out of three after five 
minutes.  The veteran has participated in his appeal and 
throughout the process there has been no evidence that the 
veteran has memory loss of the most basic of information. 

Simply put, the Board does not associate the symptoms 
described in the medical records with the disturbed thought 
processes and behaviors associated with the 100 percent 
rating.  The competent medical evidence does not show total 
social and occupational impairment, as opposed to social and 
occupational impairment with deficiencies in most areas.  
This is not to say that the veteran's condition is not 
severe, it is, and that is reflected in the 70 percent 
disability evaluation.  However, based on the medical picture 
before the Board, a 100 percent evaluation for PTSD is not 
warranted.  The VA examiner reported the veteran is unable to 
keep a job and work in gainful employment due to his intense 
hyperarousability and extensive avoidance behaviors; if the 
veteran wishes to file a claim for total disability based 
upon individual unemployability he or his representative 
should do so with the RO.

The Board also notes that at his July 2006 VA examination, 
the veteran reported that he had a supportive relationship 
with his wife, one brother, and one friend from Vietnam.  The 
veteran has been married for over 35 years and this 
relationship, and other relationships shown by the record, is 
evidence against a finding of total occupational and social 
functioning.  

There are of record two statements from friends of the 
veteran.  The first, an undated letter from Mr. G.R.S., 
states that the veteran's physical abilities have diminished 
(the veteran has rheumatoid arthritis and other physical 
ailments) and his mental attitude has changed.  The second 
letter, received from Mr. R.W. in May 2006, relayed some of 
the problems that Vietnam veterans with PTSD have, including 
the appellant.  Mr. R.W. states that he has known the veteran 
for 26 years and the veteran has become one of his best 
friends.  These letters are not inconsistent with the Board's 
decision today.  The Board recognizes that the veteran has 
severe problems with social and occupational functioning; 
this is demonstrated by the 70 percent disability rating 
currently assigned.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 70 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 70 percent for PTSD, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  In view of the denial 
of entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 70 percent evaluation for PTSD are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not exceptional nor unusual 
such as to preclude the use of the regular rating criteria. 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


